Per Curiam,
The bill was properly dismissed on the findings of fact. It was alleged that the defendant was exacting unreasonable, extortionate and discriminatory charges for the supply of water to the inhabitants of New Cumberland and that in raising the rates it was violating a contract made by the borough with the person to whom the right to furnish water was originally given and under which the defendant claims. There was no testimony whatever in support of the allegations of extortion and discrimination, and the court found that the evidence was insufficient to justify the conclusion that there had been a violation of the contract set up. This finding we approve.
The decree is affirmed at the cost of the appellant.